Citation Nr: 1132525	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee partial lateral meniscectomy.

2.  Entitlement to an additional compensable disability rating for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for status post partial lateral meniscectomy with ACL deficiency of the left knee, and assigned a 10 percent initial disability rating, effective August 4, 2004.  A timely Notice of Disagreement was filed by the Veteran in March 2005.

In his July 2006 substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to take place in October 2007 at the Winston-Salem RO.  Written notice to that effect was mailed to the Veteran in September 2007.  The Veteran, however, withdrew his hearing request and has not requested VA to schedule a new hearing.

In June 2011, the Board received additional evidence consisting of a May 2011 letter from the Veteran's private physician, Dr. C.H.H.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction which was validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the record and considered by the Board in connection with this appeal.

In August 2011, the Board also received an inquiry letter from the Veteran's Senator, The Honorable Richard Burr.  A copy of the Veteran's initial August 2011 letter to Senator Burr was also attached.  These documents have also been associated with the record.

The issue of entitlement to an earlier effective date for service connection for left knee partial lateral meniscectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
FINDING OF FACT

Throughout the course of this appeal, the Veteran's service-connected residuals of left knee partial lateral meniscectomy which includes arthritis has resulted in left leg motion to 10 degrees of extension and 80 degrees of flexion; with consideration of complaints of pain on motion, a limitation of flexion to 30 degrees and/or limitation of extension of 15 degrees has not been objectively demonstrated or approached.  The left knee disability with arthritis has not been  manifested by ankylosis, subluxation or instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left knee partial lateral meniscectomy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2010).

2.  The criteria for an additional disability rating of 10 percent, but no more, for left knee arthritis have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In an August 2004 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for a left knee disability.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The Board notes, however, that the August 2004 letter did not notify the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  Such notice was provided in a separate March 2006 letter prior to readjudication of the Veteran's claim in an April 2007 Substantive Statement of the Case.  Hence, while some of the notice was provided after the initial rating actions on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, identified private treatment records, claims submissions, and lay statements submitted by the Veteran have been associated with the record.  VA examinations to assess the nature and severity of the Veteran's left knee disability were performed in January 2005 and August 2010.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Initial Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

B.  Evidence

In this case, service treatment records from June 1968 reflect that the Veteran initially injured his left knee during service while playing softball.  An examination at that time did not reveal any effusion, locking, loss of motion, or instability.  X-rays of the left knee, taken in July 1968, were normal.  At an August 1968 physical examination, performed only two months before the Veteran's separation from service, the examining physician noted that the Veteran's left knee showed good motion and stability.

Post-service treatment records show that the Veteran re-injured his left knee in May 2003 after slipping on wet grass.  A June 2003 MRI revealed mild patellofemoral and medial compartment degenerative changes in the left knee, as well as tears of the anterior cruciate ligament and posterior horn lateral meniscus.  Later that month, the Veteran underwent an arthroscopic partial lateral meniscectomy.  Post-surgical follow-up records from ten days after the surgery revealed flexion to 90 degrees and extension to 20 degrees.  Subsequent follow-up treatment records through September 2003 indicate general improvement and recovery of left leg motion.  In September 2003, three months after the meniscectomy, the Veteran was able to flex his left leg to 105 degrees and extend to 10 degrees.

After the Veteran's claim was received in July 2004, he was afforded a VA examination in January 2005 to assess the nature and severity of his left knee disorder.  At that time, the Veteran reported daily left knee pain, with flare-ups occurring after long periods of standing or walking.  He stated that he wore a knee brace.  Occupationally, the Veteran stated that he had retired from his job in manufacturing due to an unrelated back disability.  He did report, however, that he was required to miss work from time to time over the years due to his left knee symptoms.  Range of motion testing performed at the examination revealed left leg flexion to 80 degrees and extension to 5 degrees.  Pain was present at the ends of the demonstrated motion, however, repetitive motion did not produce further loss of motion, fatigue, weakness, or lack of endurance.  Physical examination of the left knee did not reveal any ankylosis or instability.  Interestingly, x-rays of the left knee were not taken.

In a September 2004 VA Form 21-4138, the Veteran reported stiffness and pain with decreased motion in the left knee.  He stated that he continued to wear a left knee brace and was treating his symptoms with Advil.

In a subsequent April 2005 VA Form 21-4138, the Veteran stated that he was unable to participate in activities such as walking for exercise.  He reported that due to his symptoms, his spouse was required to perform more activities around their home.

Subsequent treatment records from Dr. C.H.H., dated March 2005 and September 2006, reflect an ongoing diagnosis of left knee arthritis.  In his September 2006 note, Dr. C.H.H. noted that an examination at that time revealed mild to moderate pain during flexion and extension of the left leg.  Specific range of motion findings were not provided.

In an October 2006 statement, the Veteran reported that he was severely limited in performing activities such as mowing the lawn, digging, and walking.  He stated that he was unable to participate in recreational activities such as golf and bowling.

In a July 2010 handwritten statement, the Veteran reported ongoing worsening of his left knee symptoms.  He stated that he now walked with a limp, which in turn has caused him to trip on several occasions.

At an August 2010 VA examination, the Veteran reported swelling and locking in his left knee, but denied any instances of instability or giving way.  Functionally, the Veteran reported that he was able to stand for periods of 10 to 15 minutes and walk for periods of five to 10 minutes.  Occupationally, and consistent with statements made at his prior January 2005 VA examination, the Veteran stated that he had retired in 1990 from a job in a chemical plant.  Range of motion testing revealed flexion to 90 degrees and loss of 10 degrees of extension.  Once again, pain was present at the ends of demonstrated motion, however, repetition of motion did not produce any further change in left knee motion or function.  The examiner did not observe any laxity of the ligaments, and interestingly, commented that x-rays of the left knee appeared to be normal.

On a May 2011, Dr. C.H.H. provided a continuing diagnosis of left knee arthritis and commented that the Veteran was unable to fully extend his left knee.  Once again, however, specific range of motion findings were not provided.

C.  Initial Disability Rating in Excess of 10 Percent for Left Knee Partial Lateral Meniscectomy

By way of procedural history, and in an effort to address the Veteran's assertion that he previously filed a 1968 claim for service connection for a left knee disability which has gone unaddressed, the Board notes that documents in the claims file show that the Veteran filed a claim for service connection for a left knee disability in September 1974.  That claim was denied in a December 1974 decision which was mailed to the Veteran's known address.  That decision was not appealed by the Veteran.

In July 2004, the Veteran filed a request to reopen his claim of service connection for a left knee disorder.  In a February 2005 rating decision, the Veteran was granted service connection for status post lateral menscectomy with ACL deficiency of the left knee.  A 10 percent initial disability rating was assigned.  In a timely March 2005 Notice of Disagreement, the Veteran expressed his disagreement with the assigned initial disability rating.

The RO has evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259.  Under DC 5259, a maximum schedular disability rating of 10 percent is assigned in cases of symptomatic removal of semilunar cartilage.  As such, a schedular initial rating in excess of 10 percent under DC 5259 cannot be awarded in this case.

Consistent with Schafrath, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are provided under DC 5055 (total knee replacement), 5256 (ankylosis of the knee), 5257 (knee impairment marked by recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).

Although the Veteran reported in his claims submissions that his treating physicians have advised him to consider a knee replacement procedure, there is no evidence that he has undergone such a procedure.  As such, the criteria under DC 5055 do not apply in this case.  Similarly, in the absence of any evidence showing the presence of ankylosis, subluxation, lateral instability, dislocated semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum, the Board finds that DCs 5256, 5257, 5258, 5262, and 5263 are also not applicable to the Veteran's appeal.

The Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the Veteran has consistently reported that his 1990 retirement from his occupation as a chemical plant employee was due to an unrelated back disorder.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.

Additionally, VA has not received any evidence showing that his left knee disability has markedly interfered with his employment status beyond that interference already contemplated by the assigned disability ratings.  Despite the Veteran's contention at his January 2005 VA examination that he missed work from time to time due to his left knee symptoms, he also reported at both of his VA examinations and in a subsequent July 2010 statement that he retired from his job in a chemical plant in 1990 due to an unrelated back disability.  Moreover, there is no indication that these disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disability, which has been shown upon examination, are fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected left knee partial lateral meniscectomy.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



D.  Additional Disability Rating for Left Knee Arthritis

In his March 2005 Notice of Disagreement, April 2005 VA Form 21-4138, and July 2006 substantive appeal, the Veteran asserted that he has arthritis in his left knee.  Indeed, a June 2003 MRI from Carolina Diagnostic Imaging indicates the presence of mild patellofemoral and medial compartmental degenerative changes.  Private treatment records from Dr. C.H.H. also provide an ongoing diagnosis of left knee arthritis, beginning in March 2005. 

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately for each under DC 5003 and DC 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

General Counsel also considered a hypothetical situation, similar to the situation in this appeal, in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the model in the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  The General Counsel stated that, given the findings of osteoarthritis in the hypothetical, the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DC 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In light of the foregoing, the Veteran is entitled to a separate disability rating for his left knee arthritis, in addition to the disability rating assigned pursuant to DC 5259 for residuals from his left knee partial lateral meniscectomy.

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis, and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The knees are major joints.  38 C.F.R. § 4.45.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.

Disabilities based upon limited range of motion for the knee are evaluated using the criteria under DC 5260 (for leg flexion) and DC 5261 (for leg extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable disability rating is assigned where leg flexion is limited to 60 degrees.  A 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular disability rating of 30 percent is assigned where knee flexion is limited to 15 degrees.

Under DC 5261, a noncompensable disability rating is assigned where leg extension is limited to five degrees.  A 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

For VA purposes, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

In view of the radiological findings expressed in the Veteran's June 2003 left knee MRI and the ongoing diagnosis of left knee arthritis given by Dr. C.H.H., the Board finds that the Veteran's left knee disability has been manifested by arthritis.  Although range of motion testing shortly after the Veteran's June 2003 re-injury revealed decreased flexion to 90 degrees and limitation to 30 degrees of extension, the follow-up records after the Veteran's June 2003 surgery indicate gradual recovery of motion of the left leg.  Range of motion testing performed over the course of this appeal revealed flexion to at least 80 degrees and a limitation to 10 degrees of extension of the left leg.  Given the extent of flexion shown by the Veteran throughout the course of this appeal, he is not entitled to a compensable rating for loss of flexion under DC 5260.  An additional rating of 10 percent under DC 5261, however, for left knee arthritis manifested by loss of extension of the left leg may be awarded.

Although left knee motion during the course of this appeal has been accompanied by reported pain, even with such pain being considered, the overall disability picture is not consistent with a limitation of flexion to 30 degrees or limitation of extension of 15 degrees or more, given the extent of motion shown by the Veteran.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  Accordingly, the criteria for an additional disability rating in excess of 10 percent or left knee arthritis under DCs 5260 and 5261 have not been met.  Additionally, the rating criteria under DC 5003 are not applicable in this case, as the Veteran's arthritis is manifested by a loss of range of motion to a compensable degree under DCs 5260 and/or 5261.  Also, as the evidence in this case does not show any instability of the left knee, the Veteran is not entitled to a separate disability rating for instability.

Additionally, and as discussed above, the evidence in the record does not warrant a remand of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.  The Board also finds that there is no basis for staged disability ratings for left knee arthritis, as the assigned disability rating fully contemplates the extent of the Veteran's disability.

Overall, the evidence supports the assignment of an additional disability rating of 10 percent for left knee arthritis.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee partial lateral meniscectomy is denied.

Entitlement to an additional disability rating of 10 percent, and no more, for left knee arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


